Citation Nr: 1439305	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a renal disorder.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and from July 2007 to May 2008.  He had additional National Guard and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2009 rating decision, in relevant part, denied service connection for anemia, renal damage, and hepatitis C.  The April 2009 rating decision denied service connection for hearing loss and tinnitus.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  At the hearing, the Veteran submitted additional evidence, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  The record was held open for 30 days to allow for the Veteran to submit additional evidence.  However, no additional evidence has been received by the Board.

The issues of entitlement to service connection for hearing loss, tinnitus, anemia, and a renal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required.

FINDING OF FACT

In June 2014, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received by the Board in June 2014 and at the June 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the issue of entitlement to service connection for hepatitis C.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hepatitis C is dismissed.

REMAND

The Board finds that further development is necessary before the issues of entitlement to service connection for hearing loss, tinnitus, anemia, and a renal disorder are decided.

Regarding the hearing loss and tinnitus claims, the Board notes that the Veteran was afforded a VA audiological examination in September 2008.  The VA examiner provided an addendum opinion in March 2009.  The examiner stated that the Veteran did not have hearing loss and that the onset of tinnitus was before the Veteran's active duty service.  However, at the Board hearing, the Veteran testified that his hearing loss has worsened since that examination.  Also, the Veteran stated that he was in service from 1975 to 2008 during which time he experienced acoustic trauma from performing duties such as working on heavy equipment, refueling jet engines, and qualifying yearly with the rifle.  Therefore, based on this evidence, the Board finds that a new VA audiological examination is necessary not only to assess the current state of the Veteran's hearing loss and tinnitus, but also to provide an opinion regarding the Veteran's history of noise exposure during service, to include any relevant National Guard and reserve service, and its relation to any current hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d)(2); 38 U.S.C.A. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Regarding the anemia and renal disorder claims, the Veteran stated at the Board hearing that he currently seeks treatment for those conditions from his private primary doctor, Dr. Susan Ann Thompson.  While the Veteran stated at the hearing that he would attempt to obtain records from Dr. Thompson, such records are not currently associated with the claims file.  As those records are potentially relevant to the anemia and renal disorder claims, the Board finds that they should be obtained on remand, pursuant to VA's duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for anemia and a renal disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from Dr. Susan Ann Thompson.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss and tinnitus as to whether it is at least as likely as not (50 percent or greater probability) that they are etiologically related to noise exposure sustained in service.

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


